Citation Nr: 1544299	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  11-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for status post scaphoid nonunion fracture of the left wrist, on schedular basis.
 
2. Entitlement to a disability rating in excess of 10 percent for status post scaphoid nonunion fracture of the left wrist, on extraschedular basis pursuant to 38 C.F.R. § 3.321(b).
 
3. Entitlement to a compensable disability rating for recurrent dislocation of the right shoulder (previously right shoulder impingement syndrome) for the period of the appeal prior to September 30, 2014.
 
4. Entitlement to a disability rating in excess of 10 percent for right shoulder impingement syndrome for the period of the appeal from September 30, 2014.

5. Entitlement to a disability rating in excess of 30 percent for right shoulder dislocation for the period of the appeal from September 30, 2014.


REPRESENTATION

Appellant represented by:	Margaret Costello, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 2004 to January 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision issued by the RO. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in March 2013; a transcript of the hearing is associated with the claims file. The Board previously remanded these issues in May 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.

The issue of entitlement to an increased rating for status post scaphoid nonunion fracture of the left wrist on an extraschedular basis only is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. During the appeal period, there has been limitation of motion of the wrist with palmar flexion limited in line with forearm; ankylosis of the wrist is not demonstrated.

2. Prior to September 30, 2014, and throughout the period of the appeal, the service-connected right shoulder dislocation is shown to have been productive of a disability picture that more nearly approximated that of recurrent dislocation of the right shoulder at the scapulohumeral joint with frequent episodes and guarding of all arm movement.

3. Prior to September 30, 2014, and throughout the period of the appeal, the service-connected right shoulder impingement syndrome is shown to have been productive of a disability picture more nearly approximated by that of painful motion.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the service-connected status post scaphoid nonunion fracture of the left wrist are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5214, 5215 (2015).

2.  For the period of the appeal prior to September 30, 2014, the criteria for the assignment of a 30 percent rating, but not higher, for right shoulder dislocation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5202 (2015).
3.  The criteria for a rating in excess of 30 percent for right shoulder dislocation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5202 (2015).

4.  For the period of the appeal prior to September 30, 2014, the criteria for the assignment of a 10 percent rating, but not higher, for right shoulder impingement syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5019, 5024, 5201 (2015).
 
5.  The criteria for a rating in excess of 10 percent for right shoulder impingement syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5019, 5024, 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letter sent to the Veteran in June 2008. The claim was last adjudicated in March 2015.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The Veteran was afforded multiple VA examinations in connection with his claims. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examinations obtained are adequate with regard to the issues on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in May 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand also requested that the Agency of Original Jurisdiction schedule the Veteran for an examination to evaluate the current manifestations of his left wrist and right shoulder disabilities. The October 2014 examination addresses the current manifestations of the Veteran's left wrist and right shoulder disabilities. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations- Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Left Wrist

The rating for the Veteran's status post scaphoid nonunion fracture of the left wrist has been assigned pursuant to diagnostic codes (DC) 5024-5214, 5215. DC 5024 provides that tenosynovitis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Under DC 5215, a maximum 10 percent rating is assigned for limitation of motion of the wrist with palmar flexion limited in line with forearm or with dorsiflexion less than 15 degrees.

Higher ratings may be assigned for ankylosis of the wrist. 38 C.F.R. § 4.71a, DC 5214. 

In this case, the Board finds that the weight of the evidence, lay and medical, demonstrates that the symptoms of the Veteran's status post scaphoid nonunion fracture of the left wrist do not warrant assignment of ratings in excess of 10 percent.

A May 2008 VA clinician progress note documents the Veteran's complaint of left wrist pain. He described the pain as dull with occasional sharp pains. He wore a brace occasionally and took medication for the pain. Examination showed he had good range of motion with flexion and decreased range of motion on extension.

The March 2009 report of VA examination reflects the Veteran's complaint of left hand pain and stiffness. He reported that he had to "pop it" by pulling on his thumb. He had difficulty doing things with his kids because of his disability. He complained of left wrist giving way, instability, pain, stiffness, weakness, incoordination and decreased speed of joint motion. Additionally, he experienced warmth, swelling and tenderness in his left wrist. Daily activities and prolonged activities precipitated the left wrist pain. A wrist splint alleviated the pain.

Objectively, crepitus, tenderness, pain at rest and guarding of movement were demonstrated in the left wrist. Range of motion in the left wrist was as follows: dorsiflexion from 0 to 30 degrees, palmar flexion from 0 to 80 degrees, radial deviation from 0 to 15 degrees and ulnar deviation from 0 to 40 degrees. There was objective evidence of pain with active motion in the left wrist. While objective evidence of pain following repetitive motion was documented, there was no additional limitation of motion following repetitive use. Further, there was no joint ankylosis.

The disability impacted his occupational activities in that he had decreased manual dexterity, problems with lifting and carrying, difficulty reaching, weakness or fatigue and pain. Additionally, he reported his disability impacted his ability to do things at home and to find work.

The October 2014 report of VA examination reflects the Veteran's complaint of chronic left wrist pain, worse at the end of days. He reported that he would have to pop his hand back in place. He reported that during flare-ups of pain that he would hold his wrist against his torso and support it with his right arm. He would not move his wrist in any direction due to the pain. He reported that range of motion of the left wrist during a flare-up of pain was 0 degrees in all directions.

Objectively, range of motion was as follows: palmar flexion of 0 degrees (objective evidence of painful motion begins at 0 degrees) and dorsiflexion to 70 degrees (with no objective evidence of painful motion) He had no additional limitation in range of motion following repetitive use testing. Symptoms of his left wrist disability included less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, deformity and atrophy of disuse. He had localized tenderness or pain on palpation of the joints/soft tissue in the left wrist. He had decreased muscle strength in wrist flexion and extension on the left. There was no ankylosis of the left wrist.

Based on the above, the Board does not find that the criteria have been met for ratings in excess of 10 percent for the status post scaphoid nonunion fracture of the left wrist disability. The criteria for a rating in excess of 10 percent would require ankylosis of the wrist. Such impairment is not documented. Despite the Veteran's assertion that during flare-ups of pain he would not move his wrist in any direction due to the pain, the Board notes that both the March 2009 and October 2014 reports of VA examination specifically document that the Veteran does not have ankylosis of the left wrist. Ankylosis is defined generally as the "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Dorland's Illustrated Medical Dictionary 94 (32d ed. 2012). 

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his status post scaphoid nonunion fracture of the left wrist does not meet the criteria for ratings in excess of 10 percent. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Veteran is competent to report that he has pain on use, limited motion and that during flare-ups of pain he would not move his wrist in any direction due to the pain. However, the examinations disclosing that he did not have ankylosis of the left wrist warranting higher ratings, prepared by skilled professionals, are more probative than his assertions in support of a claim for benefits. The Veteran has not provided evidence suggestive of left wrist disability of a greater severity to warrant higher ratings. Thus, on this record, the Board finds that the 10 percent rating adequately contemplate the manifestations of the Veteran's left wrist disability.

Right Shoulder

Historically, in an April 2007 rating decision, the RO awarded service connection for right shoulder impingement syndrome and assigned a noncompensable rating pursuant to 38 C.F.R. § 4.71a, DC 5024-5201. In the appealed May 2009 rating decision, the RO re-characterized the issue as recurrent dislocation of the right shoulder and continued the noncompensable rating pursuant to DC 5024-5201. In March 2015, the RO assigned separate ratings for right shoulder dislocation, pursuant to 38 C.F.R. § 4.71a, DC 5202 (30 percent) and right shoulder impingement syndrome, pursuant to 38 C.F.R. § 4.71a, DC 5201-5019 (10 percent). Both ratings were effective September 30, 2014. As higher ratings for the right shoulder disabilities are possible during the appeal period, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Prior to September 30, 2014, the rating for the Veteran's recurrent dislocation of the right shoulder (previously right shoulder impingement syndrome) has been assigned pursuant to diagnostic codes (DC) 5024-5201. Again, DC 5024 provides that tenosynovitis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Under DC 5201 a 20 percent rating is assigned for limitation of motion of the arm at shoulder level and for limitation of motion of the arm midway between side and shoulder level of the minor extremity. 

A 30 percent rating is assigned for limitation of motion of the arm midway between side and shoulder level of the major extremity and for limitation of motion of the arm to 25 degrees from side of the minor extremity.

A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side of the major extremity. 

Beginning September 30, 2014, the rating for the Veteran's right shoulder impingement syndrome has been assigned pursuant to DC 5201-5019. DC 5019 provides that bursitis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Beginning September 30, 2014, the rating for the Veteran's right shoulder dislocation has been assigned pursuant to DC 5202. A 20 percent rating is assigned for malunion of the humerus with moderate deformity or marked deformity of the minor extremity; recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level; or, recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.

A 30 percent rating is warranted for malunion of the humerus with marked deformity of the major extremity; recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements. 

A 40 percent rating is warranted for fibrous union of the humerus of the minor extremity. 

A 50 percent rating is warranted for fibrous union of the humerus of the major extremity and nonunion of humerus (false flail joint) of the minor extremity.

A 60 rating is warranted for nonunion of humerus (false flail joint) of the major extremity.

A 70 percent rating is warranted for loss of head of the humerus (flail shoulder) of the minor extremity; an 80 percent rating is warranted for loss of head of the humerus (flail shoulder) of the major extremity.

A May 2008 VA clinician progress note documents the Veteran's history of right shoulder dislocation. The Veteran reported that he had noticed it feeling loose and popping. When he felt his shoulder dislocate, he would pop it back in. Examination showed he had pain with range of motion, crepitus and popping in the right shoulder.

The March 2009 report of VA examination reflects the Veteran's complaint of problems lifting in the right shoulder. He rated the right shoulder pain as 6 out of 10. He reported that he had grinding of the shoulder. He complained of right shoulder giving way, instability, pain, stiffness, weakness, incoordination and decreased speed of joint motion. Additionally, he experienced daily episodes of dislocation or subluxation and locking. During flare-ups of pain he rated the pain an 8-9 out of 10. He reported that he experienced weekly flare-ups of pain that lasted hours in duration. Lifting, reaching up and engaging in outdoor activities with his kids precipitated right shoulder pain. Rest and ice and heating pads alleviated the pain.

Objectively, he had recurrent shoulder dislocations with guarding of movement only at shoulder level. Additionally he had crepitus, tenderness and instability. Range of motion was as follows: flexion 0 to 130 degrees, abduction 0 to 120 degrees, internal rotation 0 to 70 degrees and external rotation 0 to 45 degrees. Although there was objective evidence of pain following repetitive motion, there was no additional limitation of motion after repetitive use.

The October 2014 report of VA examination documents the Veteran's complaint of right shoulder pain. He reported that flare-ups of pain impacted the function of his right shoulder in that he could not throw a football or perform any overhead movement or golf. He reported that when his right shoulder flared, he had to hold his arm close to his side and did not move his shoulder in any direction. Thus, during flare-up the range of motion was effectively 0 degrees. He reported that he avoided any type of overhead movement or swinging of his arm in an outward/inward type movement (i.e., golf swing) as such movements caused his shoulder to "pop out" and become exquisitely painful.

Objectively, range of motion was as follows: flexion 0 to 135 degrees, abduction 0 to 120 degrees, external rotation 0 to 60 degrees and internal rotation 0 to 75 degrees. Repetitive use testing resulted in pain, fatigue, weakness, lack of endurance and incoordination. Additionally, after repetitive use testing, range of motion was as follows: flexion from 0 to 125 degrees, abduction from 0 to 100 degrees, external rotation from 0 to 45 degrees and internal rotation from 0 to 75 degrees. Additionally, there was a history of frequent episodes of recurrent right shoulder dislocation. However, he did not have ankylosis, loss of head (flail head), nonunion (false flail shoulder) or fibrous union of the humerus. Further, he did not have malunion of the humerus with moderate or marked deformity.

On this record, the Board concludes that the weight of the evidence, lay and medical,  demonstrates that the Veteran's right shoulder dislocation disability was productive of recurrent dislocation of the shoulder at the scapulohumeral joint with frequent episodes and guarding of all arm movements and finds that the service-connected disability picture more closely resembled the criteria for a 30 percent rating, but not higher, for the period of the appeal. The Board finds in reaching that conclusion that the overall severity of the service-connected right shoulder dislocation disability is not shown to have significantly changed during the course of his appeal.  To that end, it is documented that he consistently experiences frequent episodes of recurrent right shoulder dislocation with guarding of movement. 

Accordingly, the Board finds that a 30 percent rating, but no higher, for the right shoulder dislocation disability is warranted for the period of the appeal pursuant to DC 5202, but ratings in excess of 30 percent are not warranted for the period of this appeal. In this regard, the evidence documents that he did not have ankylosis, loss of head (flail head), nonunion (false flail shoulder) or fibrous union of the humerus. Thus, the Board finds that the preponderance of the evidence is against assignment of any higher ratings.  
  
Similarly, the Board concludes that the evidence demonstrates that the Veteran's right shoulder impingement syndrome disability was productive of painful motion of the right shoulder and finds that the service-connected disability picture more closely resembled the criteria for a 10 percent rating, but not higher, for the period of the appeal. 38 C.F.R. § 4.59. The Board finds in reaching that conclusion that the overall severity of this service-connected right shoulder disability is not shown to have significantly changed during the course of his appeal. To that end, it is documented that he consistently exhibits limitation of motion of his right shoulder that is painful. 

Accordingly, the Board finds that a 10 percent rating, but no higher, for the right shoulder impingement syndrome disability is warranted for the period of the appeal pursuant to DC 5201, but ratings in excess of 10 percent are not warranted for the period of this appeal. In this regard, the evidence does not document that he has limitation of motion of the right shoulder at shoulder level. Thus, the Board finds that the preponderance of the evidence is against assignment of any higher ratings.  

The above determinations are based on application of pertinent provisions of VA's rating schedule. Additionally, the Board finds that at no point have the disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis. See 38 C.F.R. § 3.321. Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. Here, the symptoms and effects, including painful limited motion and frequent episodes of right shoulder dislocation associated with the Veteran's right shoulder disabilities are fully contemplated by the applicable rating criteria. Thus, referral for extraschedular consideration is not required.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The record indicated that a total disability rating based on individual unemployability (TDIU) was assigned effective July 11, 2013. Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a disability rating in excess of 10 percent for status post scaphoid nonunion fracture of the left wrist is denied. 

Entitlement to an increased rating of 30 percent, but not higher, for right shoulder dislocation for the period of the appeal prior to September 30, 2014, is granted.

Entitlement to a rating in excess of 30 percent for right shoulder dislocation is denied.

Entitlement to an increased rating of 10 percent, but not higher, for right shoulder impingement syndrome for the period of the appeal prior to September 30, 2014, is granted.

Entitlement to a rating in excess of 10 percent for right shoulder impingement syndrome is denied.


REMAND

The Board recognizes that the question of an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer supra. 

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this instance, the Veteran essentially alleges that the schedular ratings for status post scaphoid nonunion fracture of the left wrist is inadequate and does not adequately reflect the degree of social and industrial impairment he experiences as a result of this service-connected disability.    

Based on the evidence of record indicating interference with employment among other limitations imposed by the service-connected status post scaphoid nonunion fracture of the left wrist, referral of this matter to the appropriate VA official is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO must refer the question of whether extraschedular ratings for the status post scaphoid nonunion fracture of the left wrist are warranted to the VA's Under Secretary for Benefits or the VA's Director of the Compensation Service for appropriate consideration and any action deemed necessary.

2. After completing all indicated development, the AOJ should readjudicate the claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


